                                                           JS-6
 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                       CENTRAL DISTRICT OF CALIFORNIA
10

11   ROSE & FIRE, LLC, a California        CASE NO. 2:19-cv-04623-SVW-PJW
12
     limited liability company,
                                           ORDER DISMISSING THE
13              Plaintiff,                 COMPLAINT WITH PREJUDICE
14
          vs.
15
     SUNFISH, INC., a Tennessee
16   corporation, and DOES 1 through 10,
17   inclusive,
18              Defendants.
19

20

21

22

23

24

25

26
27

28
 1         THE COURT has considered the Stipulation For Entry Of Order Dismissing
 2   The Complaint With Prejudice.
 3         NOW THEREFORE, IT IS HEREBY ORDERED that, finding good cause,
 4   the Complaint in this action is DISMISSED, with prejudice. Each party to bear its
 5   own attorneys’ fees and costs.
 6

 7                                             _______________________________
     Dated: January 30, 2020                   The Honorable Stephen V. Wilson
 8                                             United States District Court Judge
 9                                             Central District of California

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                           2
